Title: To George Washington from the Continental Congress Secret Committee, 14 August 1776
From: Continental Congress Secret Committee
To: Washington, George

 

Sir
Philada August 14th 1776

You have annexed an extract of a letter we have just recd from Messrs Clarke & Nightingale Merchts in Providence Rhode Island, this letter was laid before Congress who ordered this Committee to inform your Excellency of the Powder therein mentioned & to desire you woud take possession of it granting a receipt for the same to those who have it in keeping in order that we may Account hereafter for the Value of such part as may be adjudged to the Privateer that retook it. By order & on behalf of the Secret Committee I have the honor to be Your Excellencys Most Obed. Servant

Robt Morris, Chair Man

